DETAILED ACTION
Status of the Claims

Claims 1, 3-6, 8, 9, 11, 13-16, 18, 19 and 21 are currently pending and have been examined. Claims 1, 3, 5, 11,13, 15 and 21 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/28/2022 has been entered.

	
Response to Amendment
	Applicant’s amendments to the claims are insufficient to overcome the 101 rejection set forth in the previous Office Action. The rejection has been maintained. See below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 3-6, 8, 9, 11, 13-16, 18, 19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a method, system and a non-transitory computer readable medium. The method, system and computer readable medium claims pass step 1 of the eligibility analysis. 
For step 2A, claims 1, 11 and 21 all recite an abstract idea that is a method of organizing human activities (a commercial interaction, sales activity).  Using claim 1 as a representative example that is applicable to claim 11 and 21, the abstract idea is defined by the bolded elements of:
receiving, from a plurality of sensors affixed to a respective plurality of assets, location information for each of the plurality of assets; 
displaying, on a user interface of the computing device, a representation of only the assets of the plurality of assets which are located in a shipping yard, the representation indicating a leasing status of each asset, the location of the shipping yard being known by the computing device 
receiving a leasing indication at the computing device, the leasing indication providing that the at least one asset in the asset management system is leased to a lessee, wherein the leasing indication is based on a selection and assignment on the user interface of the at least one asset to the lessee; 
duplicating an asset record for each of the at least one asset, creating a duplicated record; 
assigning a policy based on the lessee to the duplicated record; 
providing a pointer within the asset record to the duplicated record; 
sending a message to a dispatcher to direct the at least one asset to a location associated to the lessee; 
receiving sensor data for the at least one asset; 
applying a policy for a lessor to the sensor data; 
applying the assigned policy to process the sensor data based on a policy for the lessee; and providing separate reports to the lessor and lessee based on the policy for the lessor and the policy for the lessee.
The above limitations are reciting a sales/commercial activity that is reciting an asset management process.  Specifically, the claims are related to the assigning of assets to a lessee, tracking and assigning policies to such assets and tracking of such assignment. The Specification discloses that the invention relates to “the transportation of goods, and in particular relates to leasing of transportation assets.” (Spec. 0001).  The claim limitations recite collecting data, as well as analyzing that data and presenting the analyzed data in reports. Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (treating as an abstract idea “1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data”), Cyberfone Sys., LLC v. CNN Interactive Grp., Inc., 558 F. App’x 988 (Fed. Cir. 2014) (claims directed to organizing, storing, and transmitting information determined to be directed to an abstract idea). Therefore, the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of sensors, a user interface, and a computing device for claims 1 and 21, and a processor, sensors and communications subsystem for claim 11, that are simply being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using computers such as the generically recited sensors, user interface and computing device to receive information and by using a processor and communications subsystem to perform steps that define the abstract idea.  The computing device and communications subsystem are disclosed in the specification as being a generic computing equipment (Specification, [0160-164]).  The broadly claimed computing device, comprising the processor and communications subsystem is a link to computer implementation and does not provide a practical application. See MPEP 2106.05(f). The claims recite the additional limitation(s) of receiving sensor data.  This is also taken as a link to execution by computers, as the sensor apparatus described in the specification is generically recited. (Specification, [0037-39] describes “a sensor . . .can be any computing device or network node”). The inquiry as to whether the claims are directed to an abstract idea “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities ... or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303 (Fed. Cir. 2018) (quoting Enfish, LLC, 822 F.3d at 1335–36). In this case, the asserted improvement is sensors affixed to the assets. The generically recited elements listed above are invoked merely as tools performing the generic computer functions of storing, receiving, and transmitting data.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing system to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  This is consistent with the 2019 PEG.  
For claims 3, 4, 6, 8, 9, 10, 13, and 16, what is claimed is considered to be part of the abstract idea of the claims.  For the same reasons as set forth for claims 1, 11 and 21 this is not nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f).
For claims 14, 16, 18, 19, the applicant recites the additional limitation(s) of receiving the computing device configured to perform the abstract claimed step.  This is also taken as a link to execution by computers. For the same reasons as set forth for claims 1 and 11, this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f). 
Response to Arguments

Applicant’s arguments have been carefully considered and are responded to herein. In the remarks, Applicant specifically addresses the following:
35 USC 101:
Applicant argues that the claims are not abstract, as they cannot be performed in the human mind. In the previous Office Action, the examiner noted that the claims recite an abstract because they are directed to both a method of organizing human activity and can be performed in mentally. Upon review of the amended claims, the examiner has set forth a rejection that merely alleges that the claims are abstract since they relate to organizing human activity. In particular, the amended limitations are reciting a sales/commercial activity that is reciting an asset management process wherein a leasing transaction is created.  Specifically, the claims are related to the assigning of assets to a lessee, tracking and assigning policies to such assets and tracking of such assignment. The Specification discloses that the invention relates to “the transportation of goods, and in particular relates to leasing of transportation assets.” (Spec. 0001).  The claim limitations recite collecting data, as well as analyzing that data and presenting the analyzed data in reports. Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (treating as an abstract idea “1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized Cyberfone Sys., LLC v. CNN Interactive Grp., Inc., 558 F. App’x 988 (Fed. Cir. 2014) (claims directed to organizing, storing, and transmitting information determined to be directed to an abstract idea). Therefore, the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities.
Next, Applicant argues that the claims recite significantly more than the abstract idea because the claims are integrated into a practical application. (Remarks, pg. 8). To support this argument, Applicant points to example 42 published by the USPTO on January 7TH 2019. Applicant argues:
as a whole integrate the method of organizing human activity into a practical application. The additional elements of the claims, such as sensors being affixed to assets, using data from the sensors to determine which assets are in a shipping yard, displaying a representation of the assets on a user interface, receiving input on the user interface indicating a leasing of an asset to a lessee, providing a pointer to a duplicate record, and sending a message to a dispatcher, each cooperate to facilitate asset management and improve on the prior art of asset management systems. The status of assets is easily and clearly displayed to a user and the user may easily lease and dispatch an asset to a lessee and provide a customized report to the lessee from the sensor data of the sensor affixed to the asset. This sharing of critical information in a practical and efficient manner is respectfully submitted to be analogous to the sharing information in real time in a standardized format recited in claim 1 of example 42 discussed above.


Remarks, pg. 12. The examiner respectfully disagrees. Taking the claim elements separately, the functions performed in the independent claims by the generically recited computing device, sensors affixed to a plurality of assets, and the user interface of a computing device to store data, receive data, analyze data and transmit data are purely conventional and do nothing more than link the abstract idea to generic computing equipment. Taken as an ordered combination, the generically recited computing device, sensors affixed to a plurality of assets, and the user interface of a computing device add nothing that is not already present when the limitations are considered separately. For example, the independent claims do not purport to improve the functioning of the computing device, sensors affixed to a plurality of assets, and the user interface of a computing device themselves. Nor do they effect an improvement in any other 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689